DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

EXAMINER’S NOTE
In the non-Final rejection dated 10/06/2021, the claims were rejected solely on the grounds of non-statutory double patenting. In response to the above referenced non-Final rejection, Applicant filed a terminal disclaimer and an Amendment directed to minor changes to the claims that did not affect the scope of the invention. Accordingly, no further search and consideration is required. Claims 1-15 are allowed.   

EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicants, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

MPEP 606.01 provides that if a satisfactory title is not supplied by the applicant, the Examiner may, at the time of allowance, change the title by Examiner’s amendment. 
The Examiner finds that the title provided by Applicant is unsatisfactory.  Accordingly the title has been changed by Examiner's Amendment.    

The title has been amended as follows:
The new title is “WRITING IPV4 OR IPV6 INFORMATION INTO AN NFC TAG ATTACHED TO AN IMAGE FORMING APPARATUS.”
   
End of amendment.

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance: 

U.S. Patent Application Publication No. 2015/0038086 A1 to KIM (previously cited in prosecution history) discloses a mobile terminal 20 reads information regarding a first service, which is written to an NFC tag 30, through NFC tagging, the information regarding the first service may include, for example, information regarding Wi-FI or Wi-Fi Direct, a media access control (MAC) address or an internet protocol (IP) address of the image-forming apparatus 10, or a certification code, such as a personal identification number (PIN), which is necessary for a wireless connection between the image-forming apparatus 10 and the mobile terminal 20 (KIM, [0063]).

In regard to claim 1, prior art of record fails to teach or render obvious, alone or in combination, generating data including an IPv4 address assigned to the information processing apparatus but not including an IPv6 address, and controlling to provide, via the first network interface, the generated data including an IPv4 address assigned to the information processing apparatus but not including an IPv6 address, at least in a case where both the IPv4 address and the IPv6 address are assigned to the information processing apparatus as an IP address for communicating with an outside apparatus via the second network interface, in conjunction with the remaining limitations of claim 1.

In regard to claims 2-7, the claims depend either directly or indirectly from claim 1, and are therefore not found in the prior art of record at least for the same reasons as claim 1. 

In regard to claim 8, prior art of record fails to teach or render obvious, alone or in combination, generating data including an IPv4 address assigned to the information processing apparatus but not including an IPv6 address, and controlling to provide, via the first network interface, the generated data including an IPv4 address assigned to the information processing apparatus but not including an IPv6 address, at least in a case where both the IPv4 address and the IPv6 address are assigned to the information processing apparatus as an IP address for communicating with an outside apparatus via the second network interface, in conjunction with the remaining limitations of claim 8.

In regard to claims 9-14, the claims depend either directly or indirectly from claim 8, and are therefore not found in the prior art of record at least for the same reasons as claim 8. 

In regard to claim 15, prior art of record fails to teach or render obvious, alone or in combination, generating data including an IPv4 address assigned to the information processing apparatus but not including an IPv6 address, and controlling to provide, via the first network interface, the generated data including an IPv4 address assigned to the information processing apparatus but not including an IPv6 address, at least in a case where both the IPv4 address and the IPv6 address are assigned to the information processing apparatus as an IP address for communicating with an outside apparatus via the second network interface, in conjunction with the remaining limitations of claim 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERIC A. RUST whose telephone number is 571-270-3380.  The Examiner can normally be reached Monday - Friday between 9:00 am - 5:00 pm.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Benny Q. Tieu, can normally be reached Monday - Friday between 9:00 am - 5:00 pm at 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  The Examiner’s direct fax phone number is 571-270-4380.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC A. RUST/            Primary Examiner, Art Unit 2674                                                                                                                                                                                            	1/12/2022